                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     UNITED STATES OF AMERICA,                          CASE NO. 15-cr-00545-YGR
                                   7                  Plaintiff,
                                                                                            ORDER RE: MOTION TO REMOVE ORDER
                                   8            vs.                                         FROM DOCKET
                                   9     KEITH HOPKINS,                                     Re: Dkt. No. 88
                                  10                  Defendant.

                                  11          The Court is in receipt of defendant Keith Hopkin’s letter regarding his prior motion to

                                  12   remove from public viewing on the docket the Ninth Circuit’s July 12, 2017 memorandum in Case
Northern District of California
 United States District Court




                                  13   No. 16-10420. (Dkt. Nos. 85, 88.) The Court previously issued an order granting defendant’s

                                  14   motion to remove the Ninth Circuit’s order from the docket and instructed the clerk as such. (Dkt.

                                  15   No. 86.) Defendant now asserts that the Ninth Circuit’s order is still available on Lexis for public

                                  16   viewing. (Dkt. No. 88.)
                                              Defendant is advised that this Court only has control over its own docket. It does not have
                                  17
                                       authority over publication of the Ninth Circuit’s opinion on the third-party website. As such,
                                  18
                                       defendant should address this issue with the Ninth Circuit as needed.
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: June 17, 2019
                                  22
                                                                                                YVONNE GONZALEZ ROGERS
                                  23                                                       UNITED STATES DISTRICT COURT JUDGE

                                  24

                                  25

                                  26

                                  27

                                  28
